Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                       No. 04-19-00409-CV

                                      Frederick O. SILVER,
                                            Appellant

                                                  v.

   TOYOTA MOTOR MANUFACTURING TEXAS, INC. and Wells Fargo Bank, N.A.,
                          Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-05365
                          Honorable Rosie Alvarado, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the trial court’s June 5, 2019 Order on
Ability to Afford Costs is AFFIRMED. We ORDER appellant Frederick O. Silver to pay the $205
filing fee for this appeal within 15 days of the date of this judgment.

       SIGNED October 16, 2019.


                                                   _________________________________
                                                   Beth Watkins, Justice